Citation Nr: 0732072	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, C.M.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991, to include service in the Persian Gulf.  He 
received the Army Commendation Medal among other decorations.

This appeal arises from a March 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for PTSD.

The veteran attended a hearing before the undersigned at the 
RO in August 2007.  A transcript of the hearing is of record.

The issue of entitlement to service connection for Post 
Traumatic Stress Syndrome (PTSD) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied 
entitlement to service connection for PTSD.  The veteran did 
not file a timely appeal with respect to this issue and the 
decision is final. 

2.  Evidence received since the November 2001 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for PTSD. 



CONCLUSIONS OF LAW

1.  The November 2001 decision, which denied entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the November 2001 decision is new 
and material and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the claim, further assistance is unnecessary to aid 
the veteran in substantiating his claim.  

A November 2001 rating decision denied service connection for 
PTSD on the basis that there was no evidence that the claimed 
condition existed.  The veteran did not appeal the November 
2001 rating decision, and it is final.  38 U.S.C.A. § 7105.

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

The veteran filed an application to reopen his claim for 
service connection for PTSD in October 2005.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The question for the Board now is whether new and material 
evidence has been received in support of the veteran's claim 
since the issuance of the November 2001 rating decision. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Evidence received since the November 2001 rating decision 
includes treatment records from the Pittsburgh, Pennsylvania 
VA Medical Center (VAMC) that provided a diagnosis of PTSD.  
Specifically, a diagnosis of PTSD was given at an October 
2005 outpatient visit at the VAMC and a PTSD screening in 
March 2005 was positive.

The VAMC treatment records suggest for the first time, a 
current diagnosis of PTSD.  Therefore, new and material 
evidence has been submitted and the claim for service 
connection for PTSD is reopened.   


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD. 


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred (unless the evidence 
shows that the veteran participated in combat and the 
stressor is combat related).  38 C.F.R. 3.304(f) (2007).

The veteran claims that he has PTSD which is the result of 
service related stressors.  At his August 2007 hearing, the 
veteran stated that while on active duty he witnessed the 
burying of an Iraqi soldier.  The veteran also witnessed many 
dead bodies and burning vehicles on the side of a road when 
traveling north of Kuwait City.

While the diagnosis of PTSD has been associated with service 
in the Gulf War, the veteran has not reported that he or his 
unit participated in combat and it is unclear which stressors 
were found to support the diagnosis.  

No efforts have yet been made to obtain credible supporting 
evidence of the claimed stressors, although service 
department sources confirm that the veteran's division 
participated in combat in Kuwait, and indicate that the 
veteran's battalion may have been in a position to witness 
dead bodies on the highway north of Kuwait City.

The Board also notes that the claims file does not currently 
contain the veteran's service medical or personnel records.  
While the RO contacted the National Personnel Records Center 
(NPRC) in November 2001 in an attempt to obtain these 
records, a November 2001 correspondence indicated that the 
veteran's service medical records had not yet been retired to 
the NPRC at that time.  Therefore efforts need to be made to 
obtain the veteran's service medical records.  VA has a duty 
to seek relevant federal records which are adequately 
identified.  38 U.S.C.A. § 5103A(c) (West 2002). 

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should obtain the veteran's service 
medical and personnel records.

2.  The AOJ should then contact U.S. Army 
and Joint Services Records Research 
Center (JSRRC) along with any other 
appropriate source, and request 
supporting evidence of the claimed 
stressors as provided by the veteran.  If 
additional information is needed to 
complete this request, the veteran should 
be so advised.  The stressors include the 
burying of an Iraqi soldier and witnessed 
many dead bodies on a trip 80 miles north 
of Kuwait City.

3.  If credible supporting evidence is 
received, or the record indicates that 
the veteran's unit would have been in a 
position to witness dead bodies on the 
road north of Kuwait City, he should be 
afforded a VA examination to determine 
whether he meets the criteria for a 
diagnosis of PTSD.  If he is found to 
meet these criteria, the examiner should 
specify the stressors supporting the 
diagnosis.

4.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


